In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00132-CV

SAMANTHA P. BLAIR, Appellant               §   On Appeal from

                                           §   County Court at Law No. 1

V.                                         §   of Tarrant County (2019-006884-1)

                                           §   June 24, 2021

VICTORIA HUTCHISON, Appellee               §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr